 LOCAL1456,CARPENTERS381Dock Builders, Shorers, House Movers,Pile Driversand FoundationWorkers, LocalUnion No. 1456,United Brotherhood of Carpenters and Joiners ofAmerica,AFL-CIO,andVibroflotation FoundationCompany.Case 22-CD-210April 30, 1973DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERS JENKINSAND KENNEDYOn January 30, 1973, Administrative Law JudgeHarry H. Kuskin issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the Charging Party filedan answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERtices in violation of Section8(b)(4)(i)and (ii)(D) of the Actby engaging in, and inducing and encouraging employees ofVibroflotation to engage in, a strike or a refusal in thecourse of their employment to use, manufacture, process,transport, or otherwise handle or work on any goods, arti-cles,materials,or commodities or to perform any services,and by threatening, coercing, and restraining Vibroflota-tion,an object thereof,in either case being to force andrequire Vibroflotation to assign certain work to employeeswho are members of, or are represented by, Dock Builders,rather than to employees who are members of, or are repre-sented by, Laborers' International Union of North Ameri-ca, Local No. 343, AFL-CIO. herein called Laborers, andby Local Union No. 825, International Union of OperatingEngineers,AFL-CIO,herein called Operating Engineers.'In its answer, Respondent admitted (1) that, after a hearingheld pursuant to Section 10(k) of the Act, the Board, on orabout September 29, 1972, issued its Decision and Determi-nation of Dispute 2 in which it assigned the work of "Vibroprocess" including guiding the probe, maintaining cablesand hoses, keeping the log, operating valves and repairinghoses and machines at a jobsite in Long Branch, New Jer-sey, to employees represented by Laborers and OperatingEngineers and not to Respondent or its members; and (2)that it has,since onor about October 11, 1972, failed andrefused to comply with this Decision and Determination ofDispute. In addition, Respondent denies that it has violatedSection 8(b)(4)(i) and (ii)(D) of the Act as alleged herein.Upon the entire record, including my observation of thewitnesses,including their demeanor while on the witnessstand, and after due consideration of the briefs of the Gen-eral Counsel and of Respondent, I make the following:Pursuant to Section 10(c) of the National LaborRelations Act, as amended,the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent,DockBuilders,Shorers,House Movers, Pile Drivers and Foundation Work-ers,LocalUnion No.1456, United Brotherhood ofCarpenters and Joiners of America,AFL-CIO, LongBranch,New Jersey,its officers,agents,and represen-tatives,shall take the action set forth in the said rec-ommended Order.DECISIONSTATEMENT OF THE CASEHARRY H. KUSKIN, Administrative Law Judge: This casewas heard at Newark, New Jersey, on November 28 and 29,1972. A complaint issued herein on October 19, 1972, basedon a charge filed on April 28, 1972, by Vibroflotation Foun-dation Company herein called Vibroflotation, against DockBuilders, Shorers, House Movers, Pile Drivers and Founda-tionWorkers, Local Union No. 1456, United Brotherhoodof Carpenters and Joiners of Amercia, AFL-CIO, hereincalled Dock Builders. The complaint alleged that Respon-dent had engaged, and was engaging, in unfair labor prac-FINDINGS OF FACTITHE BUSINESSOF VIBROFLOTATIONThe complaint alleges, and Respondent admits, that Vi-broflotation,at all times material herein,has maintained itsprincipal office in Pittsburgh, Pennsylvania, and is now, andat all times material has been,continuously engaged as acontractor in the building and construction industry; that itperformed work at a jobsite located at Ocean Avenue andLake Drive, Long Branch, New Jersey; and that, during the12 months preceding the issuance of the complaint, whichis a representative period, in excess of $50,000 of the reve-nue receivedby Vibroflotationwas derived from serviceswithin the States of the United States other than Pennsylva-nia. I find, upon all the foregoing, as Respondent also ad-mits, that Vibroflotation is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.IfTHE LABOR ORGANIZATIONS INVOLVEDThe complaintalleges,and Respondent further admits,1The employees who aremembers of, or are representedby, OperatingEngineers are incorrectly referred to in the record as "operating Joiners." Therecord, in suchinstances, is accordingly corrected to read "operating engi-neers "i 199 NLRB No 53.203 NLRB No. 64 382DECISIONS OF NATIONAL LABOR RELATIONS BOARDand I find, that Laborers'InternationalUnion of NorthAmerica, Local Union No. 343, AFL-CIO; Local UnionNo. 825, International Union of OperatingEngineers,AFL-CIO; and Respondent are each labororganizationswithin themeaning ofSection 2(5) of the Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESA. Respondent's Contentions as to the Scopeof the Issues To Be Determined HereinIt is well established that, in a proceeding under Section10(k) of the Act, the Board must determine initially whetherthere is reasonable cause to believe that a violation of Sec-tion 8(b)(4)(D) of the Act has been committed; and, if so,and if the parties have not settled or agreed upon a methodfor the settlement of their dispute, the Board must then hearand determine the dispute. Thereafter, if there is compliancewith the Board's decision in the 10(k) proceeding, the unfairlabor practice charge, which gave rise to the 10(k) proceed-ing, is dismissed; otherwise, a complaintissuesbased uponthat charge.Respondent contends, in effect, in its brief that where, ashere, a complaint has issued alleging a failure to complywith the Board's Decision and Determination of Dispute inthe 10(k) proceeding, procedural due process requires thatI,as Administrative Law Judge, determine anew whether,as the Board found, (1) there are here claims for the samework by competing groups of employees and therefore ajurisdictional dispute exists; and (2) the work in issue shouldbe awarded to employees represented by Laborers and Op-erating Engineers. And it contends further, in effect, that itiswithin my province to modify the scope of the award. Ifind these contentions to be lacking in merit. The Board hasconsistently held that, in the absence of newly discoveredevidence, its award of disputed work under Section 10(k) ofthe Act is not open to review by a Trial Examiner (now anAdministrative Law Judge) in a related proceeding upon acomplaint alleging a violation of Section 8(b)(4)(D) of theAct. In the foregoing connection, Respondent takes excep-tion to my ruling in which I denied it an opportunity tointroduce evidence beyond that submitted in the 10(k) hear-ing and purporting to indicate the contractual history be-tween Vibroflotation and Dock Builders;5 and urges that I3 See Secs.102.90 and 102.91 of the Boards Rules and Regulations, andSecs.101.31 and 101.33 of the Board's Statement of Procedure, Series 8, asamended4 SeeCleveland Stereotypers'UnionNo 22, International Stereotypers' andElectrotypers'Unionof North America, AFL-CIO (WesternPress Inc),160NLRB 1184;New York Newspaper Printing Pressmen'sUnion No2,AFL-CIO (New York Times Company),154 NLRB1122, and cases cited thereinin fn 6.Contrary toRespondent,the cases ofInternational Longshoremen'sAssoci-ation,Local 1576,409 F 2d 709 (C A.5); Teamsters,Chauffeurs,Helpers andTaxicab Drivers Local 327, affiliatedwith International Brotherhoodof Team-sters,Chauffeurs,Warehousemenand Helpers of America (American BreadCompany),170 NLRB 91; andCarpenters DistrictCouncilof Detroit,Wayneand Oakland Counties and Vicinity, United Brotherhood of Carpenters andJoiners of America, AFL-CIO (Shepard MarineConstructionCompany),195NLRB 530, do not requirea different result here.sRespondent thereupon made an offerof proof asto what its witness,William C.Finneran,would testify inreference thereto were he allowed todo so,which I rejectedreconsider my ruling and remand the case to permit thetaking of such evidence. Respondent is thereby seeking toadduce before me evidence which the Board has refused toconsider upon Respondent's motion to reopen the record inthe 10(k) proceeding. In so ruling, the Board held that,"Respondent has failed to set forth facts which establishthat such evidence was previously unavailable or could nothave been made available at the scheduled hearing by theexerciseof proper diligence."Crew Builders Supply Co.,154NLRB 1747, 1748, fn. 1. In all thesecircumstances, includ-ing the fact that the evidence sought to be adduced pertainsto the propriety of the Board's award; and the further factthat the Board has heretofore rejected such evidence whenproferred after the hearing in the 10(k) proceeding wasclosed, indicating, in substance, that it was not persuadedthat such evidence was newly discovered, and hence nowarrant existed for considering such belatedly offered evi-dence in determining the dispute; and as the Board's rulingis bindingon me, I adhere to my ruling at the instant hearingand conclude, and find, that the Board's findings as to whois entitled to perform the work involved in this proceedingare binding upon me, and they are hereby adopted as partof the findings herein.B. The Issues To Be Decided HereinIt follows from all the foregoing that the onlyissues be-fore me are (1) whether Respondent has complied with theBoard's Decision and Determination of Dispute, and (2)whether Respondent engaged in conduct described in Sec-tion 8(b)(4)(i) and (ii) for an objective proscribed in Section8(bx4)(D). As to (1), Respondent has, as already indicated,admitted that it has since on or about October 11, 1972,failed and refused to comply with the Board's Decision andDetermination of Dispute. In addition, the record showsthat Respondent notified the Regional Office of Region 22of the Board by letter dated October 11, 1972, under signa-ture of counsel for Respondent herein,inter alia,that "theUnion does not intend to abide by the award in question."As to (2), the record 6 discloses the following: Vibroflotationentered into a contract with E. J. Frankel ConstructionCompany to perform soil compaction service for it at aconstructionsitein Long Branch, New Jersey, herein calledthe jobsite. It began operations on April 17, 1972, and em-ployed at thattimeabout 12 employees, 4 of whom wererepresented by Laborers and 8 of whom were representedby Operating Engineers. The employees represented by Op-eratingEngineers consisted of two crane operators, twooilers, onefront-end loader operator, one general operator,one pump operator and one master mechanic. The employ-ees represented by Laborers were engaged in shovellingsand dumped from the front-end loader into the hole wherethe soil compaction was taking place, in moving the hosesand cables to keep the rig from damaging or riding overthem, and in repairing hoses if they began to leak. Twolaborerswere assignedto each crane.The uncontradicted testimony of Michael Hapsis, thefield superintendent of Vibroflotation, which I credit, estab-6This includes the record made before me as well as the record of the 10(k)proceeding and the Board's Decision and Determination of Dispute therein. LOCAL 1456, CARPENTERS383lishes that Arthur Helt, the admitted business representativeand agent of Respondent, appeared at the jobsite. at orabout 8 a.m. on April 25 and 26, 1972, and had the hereinaf-ter described conversations with him: On the first-men-tioned day, Helt 7 asked him for the name of the companydoing the work on the jobsite, and he identified Vibroflota-tion as the one so involved. Thereupon, Helt asked him,"where the dockbuilders were for the job," and he repliedthat Vibroflotation did not use dockbuilders. At this, Heltsaid, "we would have to use dockbuilders, four men and oneforeman per crane." When he repeated his above answerand added that he would have to check with his office first,Helt remarked that, "if we didn't do it, he (Helt) was goingto put pickets up the next day." On the next day, Helt againapproached him and followed up their conversation of theday before by asking, "if [he] was going to use the dockbuilders." His answer was that, "my Company said, `no.' "At this, Helt responded that "there would be pickets."The uncontradicted and credited testimony of Hapsis es-tablishes further that pickets appeared at the jobsite onApril 26, shortly after the above-described conversationwith Helt; that two pickets were there in the morning, fivein the afternoon, and two at night; that they carried signswith the legend "Vibroflo wages and conditions below thestandards of the Dock Builders, Local 1456"; that the em-ployees represented by OperatingEngineersand those rep-resented by Laborers reported for work on April26; that thelaborers crossed the picket line and were going to go to workbut could not do so as the operatingengineerswould notcross the picket line and refused to work, with the conse-quence that there was no work for the laborers to per-form;8 that the picketing lasted for approximately 2 weeks,and Vibroflotation's work was at a standstill during thatperiod; and that the laborers, unlike the operating engi-neers, crossed the picket line every day of that period andgot show-up time pay9 for the first week, whereas the operat-ing engineersreceived no pay at all.C. Conclusion as to the Allegations HereinIt is apparent from all the foregoing that there existed, asthe Board found in the 10(k) proceeding, claims for thesame work by competing groups of employees; that Re-spondent threatened Vibroflotation on April 25 and 26 thatitwould picket the jobsite if the disputed work was notawarded to dockworkers whom it represented; 10 that Re-spondent did picket the jobsite at which the disputed workwas being performed; and that, in consequence thereof, theemployees represented by Operating Engineers refused tocross the picket line; and, while the employees represented7Helt did nottestifyin thisproceeding.8 As heretofore indicated, the operating engineers operated the equipmentand the laborers performed the manualwork requiredas part of the soilcompacting process.9 The recordshows that show-up time pay is full-time pay.101 attach no overriding significanceto the fact that Helt didnot, in hisconversations with Hapsis,seek the removalof the operatingengineers or thelaborers from the,lobsite inhaec verba.As it appears thatno more than theexisting complement was neededby Vibroflotationto perform the work athand,it follows that Helt's request that Vibroflotation hire dockbuilders wastantamount to seeking the removalof otheremployees,and I so findby Laborers did cross the picket line, they were preventedfrom performing any work due to their dependence forwork upon the operation of Vibroflotation equipment bythe operating engineers.' 1It follows further from the above, and from the additionalfact that Respondent admits in its answer that at no timematerial herein has the Board issued an order or certifica-tion determining the bargaining representative for the workinvolved herein, that the steps taken by Respondent, i.e., thethreats and the picketing, were for a proscribed object,namely, that of forcing or requiring Vibroflotation to assignparticular work to employees in a particular labor organiza-tion rather than to employees in another labor organizationor organizations, and I so find. And it follows, too, and Ifind, that Respondent engaged in unlawful acts in pursuitof this objective, as follows: (1) it picketed the jobsite andthereby induced and encouraged employees of Vibroflota-tion to engage in a strike or refusal in the course of theiremployment to perform services at the picketed location;and (2) it threatened Vibroflotation with picketing of thejobsite unless the disputed work was assigned to dockwork-ers whom it represented, and also engaged in the abovepicketing in fulfillment of these threats, and by such con-duct separately, or in combination, threatened, restrained,or coerced Vibroflotation. I, therefore, conclude, and find,that, by the conduct set forth in (1) and (2) above, Respon-dent has violated Section 8(b)(4)(i)(D) and (ii)(D) of theAct.Upon the basis of the above findings of fact and upon theentire record in the case, I make the following:CONCLUSIONS OF LAW1.Respondent, OperatingEngineersand Laborers, areeach labor organizations within themeaning ofSection 2(5)of the Act.2.Vibroflotation is engagedin commercewithin themeaning of Section 2(6) and (7) of the Act.3.By engaging in, and inducing and encouraging indi-viduals employed by Vibroflotationto engage in, a strike orrefusal in the course of their employment to perform serv-ices, and by threatening, coercing,or restrainingVibroflota-tion, an object thereof, in eithercase,being to force orrequire Vibroflotation to assign certain work to employeeswho are its members or are represented by it rather than tothe employees of Vibroflotation who are members of orrepresented by OperatingEngineersand by Laborers, Re-spondent engaged, and continuesto engage, in unfair laborpractices proscribed by Section 8(b)(4)(i) and (ii)(D) of theAct.11As there is absent hereany expressdisclaimer by the operating engineersthemselves, or bytheir representative in their behalf, of the work which theywere doing,I find without merit Respondent's contention,in effect, in itsbrief that it follows from the fact thatthe operating engineers refused to crossthe picket line that they did not claim such work.And insofar as it assertstherein that the laborers were also not claiming some of the disputed work,I also conclude that such contention is withoutmeet, as it cannot be gainsaidthat the laborers' conduct herein during the picketing was inconsistent witha conclusionthey they did not claim the work.See, in this connection,N.L.R.Bv Local1291,InternationalLongshoremen's Association[Pochahan-tas Steamship Company],368 F.2d 107 (C.A. 3), which isquoted,in relevantpart.in the Board'sDecision and Determination of Dispute herein. 384DECISIONSOF NATIONALLABOR RELATIONS BOARD4.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and(7) of theAct.THE REMEDYHaving found that Respondent has violated Section8(b)(4)(i) and (ii)(D) of the Act, I shall recommend that itcease and desist therefrom and that it take certain affirma-tive action designed to effectuate the policies of the Act. Asto the former, I shall, consistently with the scope of theBoard's award set forth in its Decision and DeterminationofDispute herein, recommend further that Respondentcease and desist from engaging in the aforesaid illegal con-duct whenever Vibroflotation operates in the New York orNew Jersey area and whenever the geographical jurisdictionof Dock Builders coincides with the jurisdiction of Laborersand Operating Engineers. 12Upon the basis of the foregoing findings of fact and con-clusions of law, and upon the entire record in this case, Ihereby issue the following recommended: 13ORDERRespondent,Dock Builders,Shorers,House Movers, PileDrivers and Foundation Workers,Local Union No. 1456,United Brotherhood of Carpenters and Joiners of America,AFL-CIO,Long Branch,New Jersey,its officers, agents,and representatives,shall:1.Cease and desist from:Refusing to comply with the Board'sDecision and Deter-mination of Dispute herein;or (1) engaging in, or inducingor encouraging individuals employed by persons engaged incommerce or an industry affecting commerce to engage in,a strike or refusal in the course of their employment to use,manufacture,process,transport,or otherwise handle orwork on any goods,articles,materials,or commodities, orto perform any services; or (2) threatening,coercing, or re-straining persons engaged in commerce or in an industryaffecting commerce,where,in either case,an object thereofis to force or require Vibroflotation Foundation Company,whenever the latter operates in the New York or New Jerseyarea and whenever the geographical jurisdictions of thethree labor organizations herein coincide, to assign the workdescribed below to employees who are the members of, orrepresented by, Respondent,rather than to employees whoare members of, or represented by, either Laborers'Interna-tionalUnion of North America,Local Union No. 343,AFL-CIO,or Local Union No. 825,International Union ofOperating Engineers,AFL-CIO.The work is that involved in the"Vibroprocess" includ-ing guiding the probe,maintaining cables and hoses, keep-ing the log,operating valves,and repairing hoses andmachines.2.Take the following affirmative action which is neces-sary to effectuate the policies of the Act:(a)Post at its meeting halls and offices copies of theattached notice marked"Appendix."14Copies of said no-tice on forms provided by the Regional Director for Region22, after being signed by a representative of Respondent,shall be posted by Respondent immediately upon receiptthereof and be maintained for 60 consecutive days thereaf-ter, in conspicuous places,including all places where noticesto employees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered by any othermaterial.(b) Sign and mail sufficient copies of said notice to thesaid RegionalDirector for posting by Vibroflotation Foun-dation Company, if it is willing, at locations where noticesto its employees are customarily posted.(c)Notify the said Regional Director, in writing, within20 days from the date of this Order, what steps Respondenthas takento comply herewith.i2AlthoughRespondent takes exceptionin its brief to the scope of theBoard's award and urges that the remedialorderherein be limited,it advanc-es no sufficient reason therefor.Apart from theforegoing, as heretoforefound, I am bound bythat awardi3 In the event no exceptionsare filed as provided by Sec 102 46 of theRules and Regulationsof the National Labor RelationsBoard,the findings,conclusions,and recommendedOrderherein shall, asprovidedin Sec 102.48of the Rules and Regulations,be adopted by the Boardand become itsfindings,conclusions, and Order, and all objectionsthereto shall be deemedwaived for allpurposesi4 In the eventthat the Board's Order is enforcedby a Judgment of aUnited StatesCourt of Appeals, the wordsin the notice reading"Posted byOrder of the National Labor RelationsBoard"shall read"Posted Pursuantto a Judgmentof theUnited StatesCourt of Appeals Enforcingan Order ofthe NationalLabor Relations Board "APPENDIXNOTICETo MEMBERSPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILLNOT refuse to comply with the Board'sDeci-sion and Determination of Dispute set forth in 199NLRB No. 53.WE WILL NOTengage in,or induce or encourage indi-viduals employed by persons engaged in commerce oran industry affecting commerce to engage in, a strikeor refusal in the course of their employment to use,manufacture,process,transport, or otherwise handle orwork on any goods,articles,materials,or commodities,or to perform any services; andWE WILL NOT threaten,coerce,or restrain persons en-gaged in commerce or in an industry affecting com-merce where,in either case,an object thereof is to forceor require Vibroflotation Foundation Company, when-ever the latter operates in the NewYork or New Jerseyarea and whenever the geographical jurisdictions of thethree labor organizations herein coincide,to assign thework described below to employees who are our mem-bers or represented by us rather than to employees whoaremembers of, or represented by, either Laborers'InternationalUnion of NorthAmerica,Local UnionNo. 343, AFL-CIO. or Local Union No. 825,Interna-tional Union of Operating Engineers,AFL-CIO.The workis that involved in the "Vibro process"including guiding the probe, maintaining cables and LOCAL 1456,CARPENTERS385hoses, keeping the log, operating valves,and repairinghoses and machines.DatedBy(Representative)(Title)DOCKBUILDERS,SHORERS,HOUSE MOVERS,PILE DRIVERSANDFOUNDATIONWORKERS.LOCALUNIONNo.1456,UNITED BROTHERHOOD OF CAR-PENTERS AND JOINERS OF AMERI-CA.AFL-CIO(LaborOrganization)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material.Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office,Federal Building,16th Floor, 970Broad Street, Newark,New Jersey 07102, Telephone 201-645-2100.